IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL DOMBROSKI AND ELIZABETH            :   No. 455 MAL 2019
DOMBROSKI, HUSBAND AND WIFE                :
                                           :
                                           :   Petition for Allowance of Appeal from
             v.                            :   the Order of the Commonwealth
                                           :   Court
                                           :
DALLAS TOWNSHIP ZONING HEARING             :
BOARD AND ALAN PUGH AND BRENDA             :
PUGH, HUSBAND AND WIFE                     :
                                           :
                                           :
PETITION OF: ALAN PUGH AND BRENDA          :
PUGH, HUSBAND AND WIFE                     :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.